 Exhibit 10.2


 
AFFIRMATION OF SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS AFFIRMATION OF SUBORDINATION AND INTERCREDITOR AGREEMENT is made as of
March 28, 2013 (“Affirmation”), by the undersigned creditor (“Creditor”) for the
benefit of Comerica Bank (“Bank”).
 
RECITALS
 
A.           GLOWPOINT, INC. (“Borrower”) and Bank are parties to that certain
Loan and Security Agreement dated as of October 1, 2012, as may be amended from
time to time (the “Agreement”).
 
B.           In connection with the Agreement, Creditor entered into that
certain Subordination and Intercreditor Agreement dated as of October 1, 2012
(the “Subordination Agreement”).
 
C.           Borrower and Bank desire to amend the Agreement in accordance with
the terms of that certain First Amendment to Loan and Security Agreement dated
as of the date hereof (the “Amendment”).  Bank has agreed to enter into the
Amendment, provided, among other things, that Creditor consents to the entry by
Borrower into the Amendment and related documents, and agrees that the
Subordination and Intercreditor Agreement will remain effective.
 
AGREEMENT
 
NOW, THEREFORE, the parties agree as follows:
 
1. Creditor consents to the execution, delivery and performance by the Borrower
of the Amendment.  The Subordination and Intercreditor Agreement shall remain in
full force and effect, on the terms and conditions set forth therein, with
respect to all of Borrower’s obligations to Bank under the Agreement.
 
2. The Subordination and Intercreditor Agreement shall remain in full force and
effect.
 
3. Creditor confirms that it has no defenses against its obligations under the
Subordination and Intercreditor Agreement.  Creditor represents and warrants
that the representations and warranties contained in the Subordination and
Intercreditor Agreement are true and correct as of the date of this Affirmation.
 
4. Unless otherwise defined, all capitalized terms in this Affirmation shall be
as defined in the Subordination and Intercreditor Agreement.  This Affirmation
may be signed in two or more counterparts, each of which shall be deemed an
original and all of which shall constitute one instrument.


[Remainder of page intentionally left blank.  Signature page follows.]


 
-1-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
“Creditor”


ESCALATE CAPITAL PARTNERS SBIC, L.P.
 
By:  Escalate SBIC Capital Management, LLC,
its general partner
 
By: /s/ William A. Schell
Name: William A. Schell
Title: Member




“Bank”


COMERICA BANK



By: /s/ Ramesh Bart


Title: Vice President




The undersigned approves of the terms of this Agreement.


“Borrower”


GLOWPOINT, INC.



By: /s/ Peter Holst


Title: President and Chief Executive Officer


-2-